Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           Applicant’s election without traverse of invention Group I in the reply filed on March 1, 2021 is acknowledged.
           
Drawings Objection 
The drawings are objected to because:
(1) Fig.1/12 should read --Fig.1--.  See paragraph [0011] of the specification.  
(2) Fig.2/12 should read --Fig.2--.  See paragraph [0012] of the specification.  
(3) Fig.3/12 should read --Fig.3--.  See paragraph [0013] of the specification.
(4) Fig.4/12 should read --Fig.4--.  See paragraph [0014] of the specification.
(5) Fig.5/12 should read --Fig.5--.  See paragraph [0015] of the specification.
(6) Fig.6/12 should read --Fig.6--.  See paragraph [0016] of the specification.
(7) Fig.7/12 should read --Fig.7--.  See paragraph [0017] of the specification.
(8) Fig.8/12 should read --Fig.8--.  See paragraph [0018] of the specification.
(9) Fig.9/12 should read --Fig.9--.  See paragraph [0019] of the specification.
(10) Fig.10/12 should read –Fig.10--.  See paragraph [0020] of the specification.
(11) Fig.11/12 should read --Fig.11--.  See paragraph [0021] of the specification.
(12) Fig.12/12 should read --Fig.12--.  See paragraph [0022] of the specification.


Claim Rejection - 35 U.S.C. 102(a)(1)
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.        Claims 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Patent Application Publication No. 2017/0341244).
           Regarding claim 1, Chen discloses a knife (K, see Fig.1 as annotated) comprising:

    PNG
    media_image1.png
    573
    794
    media_image1.png
    Greyscale

           a blade (1) comprising at least two sides (13, see Fig.2); and
           an etching (14) on a first side (13) of the at least two sides (13) of the blade (1), wherein the etching (14) adds friction to a user’s gripping of the blade (1).
           Regarding claim 2, Chen’s knife (K) further comprises a handle (2) fixed to a first end (E1, see annotated Fig.1) of the blade (1); and 
           the etching (14) being placed between an end (E, see annotated Fig.1) of the handle (2) and a second end (E2) of the blade (1).
           Regarding claim 3, Chen’s etching (14) occurs towards a middle of the first end (E1) of the blade (1) and the second end (E2) of the blade (1).
           Regarding claim 4, Chen’s knife (K) further comprises a second etching (14) on a second side (13) of the at least two sides (13) of the blade (1, see paragraph [0021], lines 22-24).
           Regarding claim 15, Chen’s blade (1) comprises a sharpened piece of metal (note sharped cutting edge 11 of the metal blade, see paragraph [0021], lines 5-7).

Claim Rejection - 35 U.S.C. 103 
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Application Publication No. 2017/0341244) in view of Lewis et al. (U.S. Patent No. 8,601,907, hereinafter “Lewis”).
           Regarding claim 5, Chen’s a knife (K) as set forth shows all the claimed structure except for a logo.
           Lewis teaches it is desirable to have a blade etched with a logo (see column 7, lines 21-23).
           Thus, it would have been obvious to one skilled in the art to modify Chen by including a logo etched into the blade (1) for brand name recognition as taught by Lewis.   
           Regarding claim 6, Chen’s a knife (K) as set forth shows all the claimed limitations except the etching (14) is in the form of fishscale rather than a fingerprint. 
          Lewis states it is not uncommon for a manufacturer to use a different graphic etched into a knife blade as required by a vendor (see column 7, lines 18-25).
          Therefore, it would have been obvious to one of ordinary skill in the art to modify Chen by having any graphic, including the claimed fingerprint, etched in the blade (1) since the exact graphic depends more upon the specification required for the blade than on any inventive concept.  Furthermore, Chen does not limit the knife to a fish knife (shown as having etched fishscale lines 14) but can be a fruit knife (see paragraph [0021], lines 9-11) which clearly needs not to be associated with fishscale etching (14).  The exact graphic etched in the blade is an obvious matter of personal preference.    

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724